
	
		I
		111th CONGRESS
		2d Session
		H. R. 6172
		IN THE HOUSE OF REPRESENTATIVES
		
			September 22, 2010
			Mr. Bishop of New
			 York (for himself, Mr. George Miller of
			 California, Mr. Holt,
			 Mr. Courtney,
			 Mr. Loebsack,
			 Mr. Hare, Ms. Woolsey, Mr.
			 Polis of Colorado, Mr.
			 Andrews, Mrs. McCarthy of New
			 York, Mr. Grijalva, and
			 Ms. Fudge) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To promote minimum State requirements for the prevention
		  and treatment of concussions caused by participation in school sports, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Protecting Student Athletes from
			 Concussions Act of 2010.
		2.FindingsThe Congress finds the following:
			(1)Involvement in sports can have tremendous
			 benefits for the physical, social, emotional, and cognitive development of
			 students.
			(2)All students have the right to know the
			 risks of concussions because concussions, though a mild traumatic brain injury,
			 present such a significant risk to not only the physical well-being of a
			 developing student, but also the academic performance of the student.
			(3)Mild traumatic
			 brain injuries, including concussions, represent 80 to 90 percent of all
			 traumatic brain injuries.
			(4)Children and
			 adolescents are more vulnerable to brain injury than adults because their
			 brains are still developing.
			(5)Surveys suggest
			 that the prevalence of sport-related concussions is much higher than reported
			 and the occurrence of concussions is higher at the high school level than at
			 the collegiate level. According to recent research, 400,000 students sustained
			 a concussion while participating in five different sports in a high school
			 athletics program during the 2005–2008 school years. Few statistics are
			 available for the 41 million children participating in non-scholastic youth
			 sports, but schools report that concussions are occurring on the playground and
			 during physical education classes.
			(6)A
			 recent study estimated that more than 40 percent of high school athletes return
			 to participate in school athletics before they have fully recovered from
			 concussions, which increases the susceptibility of the student athlete to
			 greater injury or death.
			(7)The failure to
			 recognize brain injuries and the mismanagement of such injuries increases the
			 vulnerability of a student athlete to successive injury, cumulative negative
			 health consequences, or chronic impairment.
			(8)Timely recognition
			 and response to concussions aids recovery and helps prevent successive injury,
			 chronic impairment, or death. Only 42 percent of schools have access to an
			 athletic trainer and only 53 percent of schools meet the nurse-to-student ratio
			 recommended by the Federal Government.
			(9)Concussion treatment and management is
			 sporadic in schools and often neglects the athlete’s role as a student.
			(10)Medical care from
			 hospitalization and emergency room visits due to a concussion is costly, and
			 treatment is often arbitrary.
			(11)Students should gradually return to
			 physical activity and academic activities only as the symptoms of a concussion
			 permit because research suggests that overexertion from physical activity and
			 academic activities exacerbates symptoms and protracts recovery time for
			 student athletes.
			(12)Instituting best
			 practices offers a reasonable means for protecting student athletes from the
			 risks and consequences of concussions.
			3.Minimum State
			 requirementsBeginning with
			 fiscal year 2013, in order to be eligible to receive funds for such year or a
			 subsequent fiscal year under the Elementary and Secondary Education Act of 1965
			 (20 U.S.C. 6301 et seq.) each State educational agency shall issue regulations
			 establishing the following minimum requirements:
			(1)Local
			 educational agency concussion safety and management planEach
			 local educational agency in the State, in consultation with members of the
			 community in which such agency is located, shall develop and implement a
			 standard plan for concussion safety and management that includes—
				(A)the education of
			 students, parents, and school personnel about concussions, such as—
					(i)the
			 training and certification of school personnel, including coaches, athletic
			 trainers, and school nurses, on concussion safety and management; and
					(ii)using and
			 maintaining standardized release forms, treatment plans, observation,
			 monitoring and reporting forms, recordkeeping forms, and post-injury fact
			 sheets;
					(B)supports for
			 students recovering from a concussion, such as—
					(i)guiding such
			 student in resuming participation in athletic activity and academic activities
			 with the help of a multi-disciplinary team, which may include—
						(I)a
			 health care professional, the parents of such student, a school nurse, or other
			 relevant school personnel; and
						(II)an individual who
			 is assigned by a public school to oversee and manage the recovery of such
			 student;
						(ii)providing
			 appropriate academic accommodations; and
					(iii)referring
			 students whose symptoms of concussion reemerge or persist upon the
			 reintroduction of cognitive and physical demands for evaluation of the
			 eligibility of such students for services under the Individual with
			 Disabilities Education Act (20 U.S.C. 1400 et seq.) and the Rehabilitation Act
			 of 1973 (29 U.S.C. 701 note et seq.); and
					(C)best practices
			 designed to ensure, with respect to concussions, the uniformity of safety
			 standards, treatment, and management, such as—
					(i)disseminating
			 information on concussion management safety and management to the public;
			 and
					(ii)applying uniform
			 standards for concussion safety and management to all students enrolled in
			 public schools.
					(2)Posting of
			 information on concussionsEach public elementary school and each
			 secondary school shall post on school grounds, in a manner that is visible to
			 students and school personnel, and make publicly available on the school
			 website, information on concussions that—
				(A)is based on
			 peer-reviewed scientific evidence (such as information made available by the
			 Centers for Disease Control and Prevention);
				(B)shall
			 include—
					(i)the
			 risks posed by sustaining a concussion;
					(ii)the
			 actions a student should take in response to sustaining a concussion, including
			 the notification of school personnel; and
					(iii)the signs and
			 symptoms of a concussion; and
					(C)may
			 include—
					(i)the
			 definition of a concussion;
					(ii)the
			 means available to the student to reduce the incidence or recurrence of a
			 concussion; and
					(iii)the effects of a
			 concussion on academic learning and performance.
					(3)Response to
			 concussionIf any school personnel, including coaches and
			 athletic trainers, of a public school suspects that a student has sustained a
			 concussion during a school-sponsored athletic activity—
				(A)the student shall
			 be—
					(i)immediately
			 removed from participation in such activity; and
					(ii)prohibited from
			 returning to participate in school-sponsored athletic activities—
						(I)on the day such
			 student sustained a concussion; and
						(II)until such
			 student submits a written release from a health care professional stating that
			 the student is capable of resuming participation in school-sponsored athletic
			 activities; and
						(B)such personnel
			 shall report to the parent or guardian of such student—
					(i)the
			 date, time, and extent of the injury suffered by such student; and
					(ii)any
			 actions taken to treat such student.
					(4)Return to
			 athletics and academicsBefore a student who has sustained a
			 concussion in a school-sponsored athletic activity resumes participation in
			 school-sponsored athletic activities or academic activities, the school shall
			 receive a written release from a health care professional, that—
				(A)states that the
			 student is capable of resuming participation in such activities; and
				(B)may require the
			 student to follow a plan designed to aid the student in recovering and resuming
			 participation in such activities in a manner that—
					(i)is
			 coordinated, as appropriate, with periods of cognitive and physical rest while
			 symptoms of a concussion persist; and
					(ii)reintroduces
			 cognitive and physical demands on such student on a progressive basis only as
			 such increases in exertion do not cause the reemergence or worsening of
			 symptoms of a concussion.
					4.Report to
			 Secretary of EducationNot
			 later than 6 months after promulgating regulations pursuant to section 3 in
			 order to be eligible to receive funds under the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6301 et seq.), each State educational agency
			 shall submit to the Secretary of Education a report that contains—
			(1)a
			 description of the State regulations promulgated pursuant to section 3;
			 and
			(2)an assurance that the State has implemented
			 such regulations.
			5.Rule of
			 ConstructionNothing in this
			 Act shall be construed to alter or supersede State law with respect to
			 education standards or procedures or civil liability.
		6.DefinitionsIn this Act:
			(1)ConcussionThe
			 term concussion means a type of traumatic brain injury
			 that—
				(A)is caused by a blow, jolt, or motion to the
			 head or body that causes the brain to move rapidly in the skull;
				(B)disrupts normal
			 brain functioning and alters the mental state of the individual, causing the
			 individual to experience—
					(i)any period of
			 observed or self-reported —
						(I)transient
			 confusion, disorientation, or impaired consciousness;
						(II)dysfunction of
			 memory around the time of injury; and
						(III)loss of
			 consciousness lasting less than 30 minutes;
						(ii)any
			 one of four types of symptoms of a headache, including—
						(I)physical symptoms,
			 such as headache, fatigue, or dizziness;
						(II)cognitive
			 symptoms, such as memory disturbance or slowed thinking;
						(III)emotional
			 symptoms, such as irritability or sadness; and
						(IV)difficulty
			 sleeping; and
						(C)can occur—
					(i)with or without
			 the loss of consciousness; and
					(ii)during
			 participation in any organized sport or recreational activity.
					(2)Health care
			 professionalThe term
			 health care professional means a physician, nurse, certified
			 athletic trainer, physical therapist, neuropsychologist or other qualified
			 individual who—
				(A)is a registered,
			 licensed, certified, or otherwise statutorily recognized by the State to
			 provide medical treatment;
				(B)is experienced in
			 the diagnosis and management of traumatic brain injury among a pediatric
			 population; and
				(C)may be a
			 volunteer.
				(3)Local
			 educational agency; State educational agencyThe terms
			 local educational agency and State educational agency
			 have the meanings given such terms in section 9101 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7801).
			(4)School
			 personnelThe term
			 school personnel has the meaning given such term in section 4151
			 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7161).
			(5)School-sponsored
			 athletic activityThe term school-sponsored athletic
			 activity means—
				(A)any physical
			 education class or program of a school;
				(B)any athletic
			 activity authorized during the school day on school grounds that is not an
			 instructional activity; and
				(C)any extra
			 curricular sports team, club, or league organized by a school on or off school
			 grounds.
				
